Order, Supreme Court, New York County, entered on December *96013, 1973, denying defendant’s motion for a protective order, unanimously affirmed. Respondents shall recover of appellant $40 costs and disbursements of this appeal. Defendant failed to demonstrate hardship. Without such a showing, the nonresidence of defendant does not preclude an examination here. (Gazerwitz v Adrian, 28 AD2d 556, 557.) Defendant is directed to submit to such examination, in accordance with plaintiffs’ cross notice of examination before trial dated May 8, 1973, 15 days after service of a copy of order herein, or at such other time and place as the parties may stipulate. Concur—Stevens, P. J., Markewich, Capozzoli, Lane and Nunez, JJ.